Earl Warren: Number 761, Carl Calvin Westover, Petitioner, versus the United States. Mr. Fawcett.
F. Conger Fawcett: Mr. Chief Justice, may it please the Court. Before I begin my argument, I should like to call the Court's attention to a disparity in the record of this case as disclosed by their respective briefs. In as much as I have no opportunity to discover this disparity until I received the Solicitor General's brief this weekend after I arrived in Washington. This is the first opportunity I've had to do so. And I do, do so unless the Court think that simply because I took this case on court appointment, I have somehow been negligent either in carrying out my obligation to my appointed client or in presenting to this Court, to the best of my abilities, the true and full facts as I knew them. The discrepancy occurs in that while my knowledge of the case here and below has been predicated upon the official record. Certified first to the Court of Appeals and then here, the Solicitor General's brief makes suitable use of additional materials not a part of the official record on appeal, never made available to me until this past Saturday from the kindness of your clerk. This is the material which the Solicitor General's brief refers to as “supplementary papers” in note one, page one of his brief. Consisting of certain pretrial administrative papers and the exhibits in the trial court, suppose those exhibits which were and in one particular significant -- significant particular one which was not received into evidence of these materials as I learned on Saturday reported to this Court in late January of this year. And I was much surprised by some of the information in them as I am by their sudden appearance at this time. I agree and I'm knowledgeable as to the way of the Court and I don't know whether the Court should be considering it. I do know however that in view of their 11th hour, 59th minute appearance, I am inevitably caught somewhat by surprise. I will try to the best of my ability to integrate the new material into my argument here. Necessarily that's not been integrated into my brief. I would simply ask the Court to keep that in mind. Excuse me, because of the shortness of time allotted for argument as well as presumably the Court's most particular interest, I will limit my oral argument to the confession issues involved in this case. In this case, there are two, one, whether for lack of counsel's actual presence during the police in -- custody interrogation, petitioner's two confessions were properly admitted into evidence under Escobedo versus Illinois. Two, because this is a federal case, whether without regard for Escobedo, petitioner's confessions were improperly admitted as a matter of federal criminal law under the standards of McNabb versus United States and more specifically Anderson versus United States. The factual circumstances surrounding the confessions may be briefly stated. On the evening of March 20, 1963 at approximately 9:45, petitioner Carl Calvin Westover was arrested as he entered his parked car on a side street in Kansas City, Missouri. The arrest was made by two officers of the Kansas City police. The chief purpose for the arrest was the suspicion that the petitioner was involved in two local Kansas City store holdups. Both petitioner and his car were searched, a certain packet of money was recovered, and his car was impounded. He was taken to the Kansas City police station, he was at that point placed in a lineup, identified as to one of the local charges. Thereafter, the police booked him “for investigation”. At that point, he had denied all criminal activity. The following morning however, the Kansas City police apparently according to hearsay testimony at his trial did obtained a confession on one of the local robbers shortly before noon. At approximately 11:45 in the morning, the Kansas City police declared themselves through with the petitioner and the Kansas -- and the FBI Office in Kansas City was at that point permitted to interrogate him. In something less than three hours, they returned from the interrogation room with two narrow conformed statements or confessions to the two federal robberies here concerned. The confession although in the handwriting of one of the interrogators was signed by the petitioner. Each of the confessions were cited that Westover had been advised, that he need not make a statement, that any statement he made might be used against him, and that he had the right -- had the right to consult an “attorney”. Each also recited that “no threats or promises” had been made to induce his statement. Each also recited that the statements were “voluntary”. By the time these confessions were secured, Westover had been in custody for approximately 17 hours. He had not been taken for arraignment or loosely arraignment more properly preliminary hearing before either a Kansas City Magistrate or a U.S. Commissioner. The following day petitioner made certain changes in his statements, still in custody. The federal involvement of Westover's detention had included, besides the confessions themselves, the following, one, a specific telephone request prior to the booking “for investigative check” from the FBI that “the subject to be held for them also for questioning”. At this point, it would seem appropriate for me to clear out the principle discrepancy between my prior understanding of the case and with what the Solicitor General's supplementary papers now do disclose. It was my understanding that the felony warrant from Sacramento, California to which the arresting officer referred and to which his arrest report preferred was a warrant on these two federal robberies. The Government however states and in one of their supplemental papers indeed seems to show that the felony warrant Sacramento, California was a state, not a federal warrant. My brief is of course in error, therefore in arguing that the clear federal interest was shown at the time of arrest. However, those same papers which the Solicitor General has found, do clearly show that at least by the time of the booking, if not the arrest, the FBI was itself very interested in the petitioner for its own purposes. They showed that the booking was, in fact, at least as much for the FBI as for the local matters or the California felony warrant. As the arrest report which is prosecution's Exhibit 12 for identification shows, Westover was not booked on any specific charge. As in Haynes versus Washington, it was a “small book” with a -- hold for investigation. It then reads -- well, specifically it said investigation check-robbery. But then, what goes on to list -- the two matters which were to be checked, then recites as follows: "Prior to the booking -- prior to booking the subject, information was received from FBI agent, Leon Dub, that Westover was wanted by the FBI for questioning and also that Sacramento, California holds a felony warrant for the subject which will be forwarded to this department." And concluding, it recites, "Carl Calvin Westover was booked for investigation to be held for the number one and number two station detective units, this department and for the FBI." Curiously it appears to me in reading the Solicitor General's brief that there is quite a conscious attempt to convey that only -- the only outside interest -- the only FBI interest at the time of the arrest or booking was the felony warrant in California. This may not be conscious. I think it's certainly reads that way. The facts however show quite the contrary that there was an independent federal request for detention for its own questioning. The supplemental papers also showed that at least at the time of the booking, the federal authorities one, had a pretty fair ideas that petitioner was connected with the two Sacramento federal robberies enough to want to question him, and two, that they had by their request actively contributed if not to the arrest, to the booking and to Westover's subsequent detention for investigation. The other matters of federal involvement are well-enough documented in my brief to warrant the passing reference here. The joint federal state examination of the recovered currency, the joint federal state seizure of the top coat, the joint -- well, excuse me, the use of the state seized gun in procuring the federal confessions, and finally the transmittal of the state photographs or mugshots to Sacramento, California for use in the case. But the basis of these facts we submit that under both Escobedo and/or Anderson versus United States, the confession is very legally admitted. Notwithstanding these two different questions in this case, I cannot urge too strongly that both questions uncounseled interrogation have protracted detention or in my mind both, fundamentally vital to determination of the first issue, the Escobedo question. Thus it would seem to me a big mistake for this Court to follow the lead afforded and offered by the Attorney -- by the Solicitor General and by the two governmental amicus briefs filed here which would seek to segregate these two items into two separate cellophane packages, one, police interrogation and as the second element quite apart, the period of lengthy detention. As four of the five cases right now before this Court indicate protracted detention for interrogation appears a routine for this behavior. It is precisely because of this detention that it seems to me the need for a safeguard such as presence to coun -- presence of counsel has had to be evolved by this Court. As in Escobedo, it was to protect the incarcerated suspect from unwittingly or inadvisably relinquishing his constitutional privilege against self-incrimination. The evil thought to be corrected by an Escobedo type philosophy is not the street corner confession, not the sole bearing spontaneous confession of guilt, not the “picture straight from confusion at arm” as the Government suggests on page 23 of its brief, nor indeed does it have to be and this perhaps is not here that has to be decided, it does not seemed to be the brief question and answer period during what the Government calls the completion of administrative formalities. What Escobedo does do, it seems to me, is to strike at precisely the very same evil which for federal law, the McNabb-Anderson exclusionary rule sought to strike out over 20 years ago, the secret detention for purposes of eliciting a confession. The second difficulty I find with the Solicitor General's approach is more serious, more crippling. The Department of Justice would have this Court turn back the clock as though Escobedo and its precursors such as Spano, White and Massiah did not exist. Thus the Government states as Mr. Earl has earlier alluded to, Escobedo was in fact nothing more than one more case of a coerced confession determined under a strictly traditional totality of the circumstances of given. In this light, the Government expresses some amazement that the present case was before your Court, says the Government repeatedly and at great length, there is “no showing” on this record that petitioner's confessions were the product of “coercion” or “overbearing” on the part of the interrogators viewed as a matter of the “totality of the circumstances”. Of course we never argued that there was, but we did argue in our brief - do argue now - is that the protracted detention combined with the police interrogation is itself inherently and unavoidably coercive. In that sense then, Mr. Justice Black, as opposed to the two petitioners who have already appeared before you we do, yes, claim the confession was coerced. We believe that Escobedo went farther than coerced confessions. We believe also it was not simply a question of the wrong to be righted but a step in providing a remedy for that wrong. The fundamental philosophy of Escobedo seems to be the right against self-incrimination. The fundamental force of Escobedo seems to be the understanding, the realization that the right to counsel is necessary to remedy that situation. Under traditional views, we concede this particular case would presumably not have merited nor received review by this Court. We submit however that under Escobedo, the Court is trying to establish something less ephemeral, less open to case by case statutes, than the special circumstances type role of a Betts versus Brady. Finally on this point, I would suggest that the Solicitor General's entire approach to the problem in terms of police necessity versus individual rights is topsy-turvy backwards, has already discussed some of his alleged police needs “are entirely wide at the mark”. They themselves straw men or possibly red herrings, Escobedo would it not -- would not in any case interfere. Others are particularly irrelevant to the terms of this particular and not a typical case. Thus his reference to one, the unwitnessed crime or the police officer forced to act "in the exigencies of the moment without opportunity for detached reflection". Quite obviously, these are most thoroughly inapplicable here. I submit there are hobgoblins injured -- conjured up in order to frighten this Court back from what it has already held, has already held, and it is not completely interested in coerced confessions under traditional views. In any event, however the approach is backwards, the Court has affirmed, in loud tones, that in weighing police aide and individual right, the balance has been struck in favor of the latter. Thus, if the Solicitor General's approach of a case by case evaluation of the totality of the circumstances is correct and should be adopted with exceptions thereafter to be carved out, we submit the rule, the starting place, it should be the individual's constitutional rights versus self-incrimination as protected by the right to counsel. With the police interference with those rights, the exceptions, being the matters which should be allowed in exceptional cases where on a totality of the circumstances a need in fact is shown to exist. Certainly there was no such need here that the prosecuting attorney himself stated the confessions were simply the ‘frosting on the cake'. As the Solicitor General's brief admits the other evidence was overwhelming. There simply was no police need at all. And I submit that Mr. Seagull's credential is notwithstanding, we would find that in many cases where confessions were used, there would be no need at all. On the point of Anderson versus United States --
Byron R. White: (Inaudible)
F. Conger Fawcett: I think I would have to. It's a difficult point and I think it certainly should be briefed and argued before it was decided by the Court. It's not presented here.
Byron R. White: Is it relevant to cover it or not the -- the confession is necessary to the case, it may not be because the confession produced other evidence.
F. Conger Fawcett: That's right. I understand that. Yes, it may. It may. There are no figures on any of it. There are no figures as to how much -- how much need there is for a confession to secure its fruits when perhaps independent police work would've found the same evidence about it quickly.
Byron R. White: (Inaudible)
F. Conger Fawcett: Sir? May it --
Byron R. White: (Inaudible)
F. Conger Fawcett: Yes sir, Mr. Justice White. On the Anderson point, I would just like to make a very brief comment. Even conceding that as I now discover the federal authorities had no part in the original arrest, they clearly had a large and a thoroughly well-documented part in the subsequent detention for investigation. We submit the many pertinent facts and factors surrounding petitioner's arrest, detention, overwhelmingly bring the case within Anderson. They also put the case squarely outside United States versus Coppola, 365 U.S. 762. There it was found the federal authorities had “in no way caused or contributed to Coppola's detention”, Exhibit 12 for identification precludes such a finding here. It was also found in Coppola that the interrogation by the FBI “did not contribute to any delay in arraignment” since he was initially interrogated by the federal authorities in the midnight hours. Here, when the interrogation began at 11:45 in the morning, certainly no such finding can be made. I submit that if the Court's sanctions were occurred in this case simply because the detention was nominally that of the state although not for any specific state charge, it will effectively have taken all teeth from the McNabb exclusionary rule. It will encourage states to adopt broader and broader small book statutes. It will openly invite federal authorities to find themselves sanctuary forbidden to them directly in requesting to state authorities that the subject be held for them also for questioning. In our case, as a matter of federal law if not as a matter of constitutional law, the confession should have been excluded, the Commission should be overturned.
Earl Warren: Mr. Solicitor General.
Thurgood Marshall: May it please the Court, I will have to check on when the page proofs were mailed to Mr. Fawcett and I will be able to report that after lunch, I will have that checked. I think in the first place, we have to get a few things cleared up on the factual basis of this case. There is not one word in this record at any place that there was any cooperation at all between the state and the FBI other than one that they did notify and they wanted to talk to Westover and on 11:45 the following morning, they told him they like to talk to him and they didn't until 12:00. These 17 hours is also very interesting. He was arrested at 9:45, tried to the Kansas City Police Headquarters after questioning on the street and searched. And that sometime thereafter, he was put in a lineup and identified. And at 11:45, he was booked. And petitioner himself said booked him to the jail. We are unable to find in the record whether he was booked at the police headquarters or the jail. It's kind of confused. But I have checked and while it does not appear in the record, the jail is directly across the street from the police headquarters. But this interrogation for 17 hours is not in the record. The record shows he was questioned for a portion of the time between 9:45 and 11:45 at night. He was questioned sometime the next morning but the only pinpoint on that is that 11:45, he was seen talking to a police sergeant into open area of the police headquarters.
Byron R. White: That's 11:45 the next day, the next morning?
Thurgood Marshall: 11:45 the next day, he was seen talking to a detective sergeant, I think Klein or something like that. It appears he was in the open area. The other thing is that what is in the record is that at no time was any federal officer present while the State was questioning, that's positive testimony. It's also a positive testimony that there were no state officer present when they questioned him. And when you bear in mind that between 12:00 and either 2:00 or 2:30, they had gotten two false statements from him. And the time it took to question him and to write it out in longhand, it would appear to me that he must started talking very soon after 12:00. That's just stands to me --
Abe Fortas: Is that -- that noon of the day of the arrest?
Thurgood Marshall: No sir.
Abe Fortas: When you say “12 o'clock”, what do you mean?
Thurgood Marshall: 12 o'clock the next day, he was arrested the night before the FBI asked for him at 11:45. At 12, they gave them a private room and the federal questioning started at 12 noon on the day after his night arrest at 9:45. The -- there is also evidence and this evidence is from the defense counsel in calling FBI agents as his witnesses despite the judge, it seemed -- it looks as though he got somebody with uniform with the other team on but he still called them. And they testified positively that this man was in perfect condition. He seemed to have complete control of his faculties, and number one, there's nothing in this record that he ever asked to call anybody at anytime under any circumstances. The record also shows that he was obviously from California with California licensed plates, living in a hotel in Kansas City and so far the record shows, he didn't have any friends, relatives, or anybody else. He did not take to stand himself. He sought to build this case on Government witnesses particularly FBI agents, and he didn't make the grade. It's also apparent that he made a choice and that is in the record where the Court said in sentencing him, I think it was on 70 -- but anyhow, I can get the page. In sentencing, the Court says, “You know and realize that had you been tried under the laws of the State of California for the same robbery you could've gotten life", and he said, “Yes sir.” And I think that he made a choice. He constantly denied the crime to the states and when the FBI talked to him, he made these two statements.
Earl Warren: We'll recess now. Mr. Solicitor General, you may continue your argument.
Thurgood Marshall: Mr. Chief Justice and may it please the Court. I checked during the lunch and recess, page proofs were mailed by airmail on Wednesday. And if they didn't reach, it's not the fault of the Department of Justice. It would be the fault of the Post Office Department. I'm sorry if you didn't get them. I -- what I concluded before lunch, I'm at the point where I wanted to make it clear that while there's nothing in the record to show what happened the night before, there's also nothing in the record to show that Westover was at anytime won by the state. There's nothing in the record one way or the other. The statutes and the rules of Missouri do apply that a man must be brought to the stage of arraignment within 20 hours after arrest. That brings me to the point that I think is a crux of this case, is that the Mallory Rule and the Anderson case, and a couple of cases so relied upon by petitioner just do not bear any factual basis in this record. I don't believe there is this stage of anything wrong with the state and the Federal Government in the prosecutorial stage having a statement where one as the other, “If you find counsel, I want to talk to him.” There's no question that when he was picked up the night before, it was, as the petitioner admits primarily for the two robberies in Kansas City specifically a finance company and a bakery. Much is made of the fact that the money that was seized on Westover, $607 was seized by the state police. It was examined jointly by the state police and the FBI. It is true that the state and the FBI jointly took down the serial numbers. One read it off and the other marked it down for the use of both to see which place the money -- the sale money would fit into. And the record shows that least as to the federal charges in the banks that were robbed, they had these packs of money with marked bills in which they stick into the tellers' cages for this expressed purpose in case they are robbed. But this -- there's nothing illegal about the cooperation in that stage. Secondly, as I mentioned, there were no federal officers present during state interrogation. That is in the record, positively. Secondly, that the state police denied that they made any inducement to Westover. That if you talk to the federal or anything, they never mentioned it to him. Then it's repeatedly said by each of the witnesses that there was no deal of any kind between the police and the FBI. And this evidence is brought out by the defendant. It's clear that at the time the FBI examined Westover, he was a state prisoner and not a federal prisoner. On page 79 of the record, there is a testimony that Westover, when the FBI began to question him, he was mentally alert and appeared to know exactly what he was doing, no evidence that he had been held up late at night or kept awake or anything. There was no federal warrant outstanding at the time of his arrest -- I mean at the time that of his questioning by the FBI. And the FBI agent says positively at the time they questioned him, they had none of the details concerning the Sacramento robbery. Not only was he advised of his rights by witness of the evidence of the two statements he made but the FBI agents testified from the witness stand that he was fully advised of his rights. And that statement is that I advised him that he didn't have to make a statement, that any statement he made could be used against him in a court of law and that he had the right to see an attorney before he made the statements. And the final point is everything I have said is uncontradicted.
Abe Fortas: In what state was that statement made, General?
Thurgood Marshall: During the questioning between 12:00 and 2:00 or 2:30.
Abe Fortas: During the question (Voice Overlap) --
Thurgood Marshall: There were three agents there.
Abe Fortas: During the question -- questioning by the FBI?
Thurgood Marshall: Yes. And the statement says that he was told in front before he has made the statement. But the test --
Tom C. Clark: Before he made --
Thurgood Marshall: Sir?
Tom C. Clark: Before he made any statement at all?
Thurgood Marshall: That -- that's what the statement says. But this says -- where it doesn't say exactly when. It says where the statement is made free -- was he advised of his rights, and after he was told, then he went ahead and made the statement. So it appears from page 82 that it was before the statements were made.
Tom C. Clark: He didn't ask for a counsel?
Thurgood Marshall: He never -- there's nothing in the record that showed that he ever asked for counsel.
Abe Fortas: Is this the -- what's been referred to as the standard FBI warning?
Thurgood Marshall: Yes sir, this is practically it and it's always given. And at least so far as the Department of Justice is concerned, has witnessed this or an (Voice Overlap) practice of the FBI, we can deduce this is the practical way to do it.
Byron R. White: But Mr. Solicitor General, what if upon giving such a warning, the person being interrogated says, “I will -- I want to call counsel”.
Thurgood Marshall: This statement says that if he wants to see an attorney, he can do it before he talks. That's what this warning says.
Byron R. White: And then if he says, “I don't know anyone. I don't know a lawyer. And I can't afford one anyway”, what happens then? But I still want to talk to a lawyer.
Thurgood Marshall: If he says, “I still want to talk one”, then it would be my position that the most -- the agent would have to say is, “We do not have a lawyer. We had no means of furnishing you a lawyer.”
Byron R. White: Well, but can the agent go -- will the agent then go on and interrogate?
Thurgood Marshall: I think the agent would then say in view of the fact that we can't give you a lawyer, we can't pay for a lawyer for you, do you want to talk?” And he is then -- well, I think, in a position to say, “If I don't get a lawyer, I don't talk and that's the end.”
Tom C. Clark: In other words you'd say you'd read a waiver into that.
Thurgood Marshall: I don't think it's necessary, Mr. Justice Clark, I don't want to be accused of dealing semantics. But at this stage, I'm not too sure he has a right which he needs to waive.
Tom C. Clark: What if the FBI said, “No, we can't give you a lawyer. We can't find you a lawyer. We don't know anybody at all.” And then we asked him to go ahead and make a statement or in part on the -- under those circumstances, if you wish to go ahead you may, well, that would be -- would you say that would be a waiver?
Thurgood Marshall: It would be the waiver of his right to remain silent. It would be a waiver of his right to remain silent, I would think so.
Tom C. Clark: Well, then he just said, "Well, under those circumstances, you won't take any statement."
Thurgood Marshall: We will not take a statement?
Tom C. Clark: “We won't interrogate you”.
Thurgood Marshall: Well, I think it's up to the agent at that stage. That's a possibility but I think the more and likely possibility would be the agent will say, “Since I can't give you a lawyer and I don't think you have a right for us to furnish you a lawyer. I ask you again after repeating this, do you want to talk?” And then he has the choice to make. He said (Voice Overlap) --
Byron R. White: But, what if he says no. Just says, “No, I don't want to talk without a lawyer.”
Thurgood Marshall: That's it.
Byron R. White: Is that the interrogation over?
Thurgood Marshall: That's what I would think.
Byron R. White: Well, is it or -- and you know what the practice is? Did they say, “Oh come on now and go on and asking him questions and presenting --
Thurgood Marshall: Well, I -- I would say that once the man makes it clear, that he does not want to talk or he will only talk on certain terms, and those terms are not met, I think that the authority at that stage should stop questioning.
Byron R. White: Well, do they or not?
Thurgood Marshall: I don't know, sir. I imagine --
Tom C. Clark: You don't know what (Voice Overlap) --
Thurgood Marshall: -- (Inaudible) with the FBI, or would be reasonably certain, they'd stop.
Tom C. Clark: You don't know whether they --
Thurgood Marshall: Do you think (Voice Overlap) --
Tom C. Clark: -- get a lawyer for him later? Suppose he's an indigent or (Inaudible) --
Thurgood Marshall: Well, if he's an indigent I don't -- I just don't know of any facilities in existence to get a lawyer. I don't think the --
Tom C. Clark: On the arraignment or something?
Thurgood Marshall: Prior to arraignment, I -- I am sure that speaking for the Federal Government, there's no provision I know of to hire a lawyer.
Byron R. White: Of course if the -- if the counsel's point doesn't need to get into it at all, if the fellow knows enough to say, “Why do you still want to talk without a lawyer here,” he knows it's enough to say, “I just don't want to talk”.
Thurgood Marshall: That's if he --
Byron R. White: And --
Thurgood Marshall: -- understands it, Mr. Justice White. If he understands this which I submit an average person can understand, then I say the only purpose of a lawyer at this stage would be devising what this statement means. Well, if he knows, he doesn't need it.
Byron R. White: Well, what if they asked him the question, they say, -- they give him the warning and he says, "I don't know a lawyer. I can't afford one", and the agent says, “Well, we have no lawyers to furnish you and do you want to talk or not?" And he says, "Well, I don't." And the agent says, "Well, you don't have to but if you want to, we want to hear what you got to say." And he then doesn't say, “No, I don't want to talk,” he says, “Well, what do you want to know?”
Thurgood Marshall: Well, then I think he's talking voluntarily. And he's not being in any stretch of the imagination either being forced or tricked.
Byron R. White: Yes, but he's is being -- he's talking without a lawyer.
Thurgood Marshall: Well, I don't think that it's -- well --
Byron R. White: Well, how does he know when that -- how does he know when that -- to make that decision on whether to talk or not until a lawyer (Voice Overlap) --
Thurgood Marshall: I think it depends on the individual. If you --Well, just --
Thurgood Marshall: If you remember --
Byron R. White: Do you think whether a lawyer is present there or not, isn't -- is relevant to what, the (Voice Overlap)?
Thurgood Marshall: I think the lawyer being present is relative to this point. And I may go right straight to the Escobedo case on that, where the man wants to see his wife, Haynes against Washington, or wants to see his lawyer, Escobedo, and the investigating authority say, “The only way you will see that person is for me to allow you to see him, I've got the key in my hand to open the door, and I'm not going to open it unless you talk.” Then that --
Byron R. White: Well, that's different, that's a different case. Then it'd be -- they just say, “Well, we don't have a lawyer and now you -- and the --”
Thurgood Marshall: That's right.
Byron R. White: “But you don't need to talk, but do you or do you -- don't you want to talk without a lawyer?” Then he says, “Well, --
Thurgood Marshall: Well, it --
Byron R. White: -- what do you want to know?”
Thurgood Marshall: If the man -- number one, if the man says, the -- in one way he has a lawyer, “I want to call my lawyer etcetera, etcetera”, then I say the normal procedure would be you'd have to wait until he calls his lawyer and his lawyer talks to him. When he says, “I don't have a lawyer, I'm broke, but I would appreciate if you'd get me a lawyer." You say, “Well, we don't have a lawyer. We have no means of getting a lawyer for you.”
Byron R. White: Which is true.
Thurgood Marshall: Which is true and so far as I know, I know of no place unless it's some legal aid society voluntarily puts lawyers in there. And that's not true in any place I know of that --
Byron R. White: Well, as soon as he says, “I want a lawyer”, why hasn't he automatically said, “I don't want to talk without one and therefore the interrogation should cease."
Thurgood Marshall: I think we would have to just about say that.
Byron R. White: Yes.
Thurgood Marshall: There's nothing wrong with him saying, “No”.
Byron R. White: Yes.
Thurgood Marshall: And this case is -- there's nothing that he has ever -- so far as we know, as soon as the door is shut, he started talking.
Hugo L. Black: Do you think that the situation that Justice White is asking about invokes any principles in the Griffin and Illinois and those that succeeded it? As I understand it, you say that of course a person who had a lawyer -- who had the money to get a lawyer (Voice Overlap) --
Thurgood Marshall: Yes sir.
Hugo L. Black: -- could get one immediately. But this man has no lawyer and has no money to get one. And the only reason he doesn't have a lawyer there is for that reason. Does that raise an inference of what an indigent is entitled to? He said you're not getting treated like the man ordinarily who has money to get a lawyer.
Thurgood Marshall: But he's not being denied anything. He's not being denied anything. The state is not affirmatively denying him anything. The state just --
Hugo L. Black: Now, they deny --
Thurgood Marshall: -- is not furnishing him something.
Hugo L. Black: But that -- that was the trouble in some of these other cases (Voice Overlap) --
Thurgood Marshall: Yes, but --
Hugo L. Black: -- in fact, the state can have a new provision to supply him a lawyer but we said that if other people have lawyers, we can have him entitled to have them, entitled to have lawyers represent him at that point. If the man is too poor to get one, that the state should (Voice Overlap) --
Thurgood Marshall: Well, I think all of those cases, Mr. Justice Black is where you have a right and I don't think you have a right to a counsel.
Hugo L. Black: But I understood you to say if he had -- had money, he would have a right to have his lawyer there, at that moment.
Thurgood Marshall: He would have a right to consult his lawyer.
Hugo L. Black: Alright.
Thurgood Marshall: He would --
Hugo L. Black: He would have a right to -- but the man who's too poor to get one has no right to do it, he -- that he had no chance to do it.
Thurgood Marshall: I think that's --
Hugo L. Black: That's the situation we had in Griffin and the case that succeeded it, isn't it?
Thurgood Marshall: Yes, but Griffin was a different point.
Hugo L. Black: I know it was a different point, but it was --
Thurgood Marshall: Because he --
Hugo L. Black: -- because of the fact that in the trial procedure --
Thurgood Marshall: We can't equalize the whole thing.
Hugo L. Black: That's right.
Thurgood Marshall: I just don't believe we can --
Hugo L. Black: What --
Thurgood Marshall: -- because --
Hugo L. Black: What -- power in your judgment, from what provision of the Constitution does the -- Government's power, to detain him there, and question him, to detain him and question him, what provision of the Constitution grants that power?
Thurgood Marshall: I've been unable to find one that grants it as such. It's inherent in the investigatory process, proceeding the prosecutorial process. And I don't think it's ever been questioned.
Hugo L. Black: Well, that -- well, it is with me.
Thurgood Marshall: I know it is sir and -- I am --
Earl Warren: How long do you suppose --
Thurgood Marshall: (Voice Overlap) our best.
Earl Warren: How long do you say they can hold him?
Thurgood Marshall: I think that the question of holding him -- I am not -- I'm unaware of the other questions were asked. I think he can be held for a time to at least check out what he was arrested for. That time would be a very short time. I am thoroughly in complete agreement with arraigning the man or give him the judicial process as soon as it's possible.
Earl Warren: But it's one thing to hold him perhaps for the purpose of checking out what they know about him, it's another thing --
Thurgood Marshall: Yes sir.
Earl Warren: -- to -- it's another thing to interrogate him during all that time they're holding him to check out, isn't it?
Thurgood Marshall: Well, providing the interrogation is on the checking out point, because for example a man has an alibi and alibi is out of town or something like that. If the -- if an alibi was right, say, you could check it out in 15 minutes. If he's out of town, it would take two hours or so. I mean, I don't think there's any short line we can put down. My point is that when the questions are made and the answers are made, I think the mistake is in reading the mind of the questioner, I think you should read the mind of the person who is making the statement. And if he is making the statement on the theory that he is obliged to make it, and not even as far as has to make it, then I think that's overreaching.
Hugo L. Black: My trouble with that is this, that I have no doubt to what -- the Government has the right to make inquiries of that kind. There's no doubt about it.
Thurgood Marshall: Yes.
Hugo L. Black: The question is, do they have the right to detain people as though they are under arrest for the purpose of questioning him, and questioning when they are there alone and detained -- imprisoned during that period of time?
Thurgood Marshall: Well, that -- I think that comes to the point that we have to decide on what kind of a crime that its -- we are investigating, what are the problems, and I'm not balancing, Mr. Justice Black. But just -- this --
Earl Warren: What (Inaudible)
Thurgood Marshall: Sir?
Hugo L. Black: That's not forbidden by this, not of (Inaudible)
Thurgood Marshall: I don't think I would question the Court, but if I may just to give you two cases we mentioned in our briefs, the question of the well-trained criminal lawyer if by any chance anyone who might commit a crime and he's investigated, he wouldn't need any lawyer and that could be considered as going to the end. But there's a case pending here right now on certiorari from the Second Circuit, U.S. against Cone, where a man is caught with a huge case of marijuana on the chair beside where he's sitting and a few marijuana cigarettes in his pocket. And the agents take him outside, the narcotics agents, in broad daylight in the middle of Manhattan and then walked into one block down from the studio where they picked him up to the car. They don't want him, they questioned him, and he tells the whole story, but it was all a part of the arrest. I don't see any overreaching there to hold such a confession out. Then you have a confession where the man's been there and I think the important point that Mr. -- the Chief Justice has thought, when you are holding him for this questioning and then you certainly can't hold him incommunicado. That is absolutely forbidden. If he wants to talk to his family, he shall be permitted to do it. If he wants to talk to his lawyer, he should be permitted to do it. But the lawyer -- the only advice the lawyer can give him is what the statement means, the lawyer can't prevent him from being fingerprinted. The lawyer can't prevent him from being mugged. The lawyer can't prevent him from being put in a lineup. The only thing the lawyer can do would be to tell him --
Byron R. White: Not yet --
Thurgood Marshall: This me.
Byron R. White: -- Solicitor General.
Thurgood Marshall: Well, Mr. Justice White, I would hope that as long as this Court sits, end of quote -- I would hold. But I think the real point is that it made the difference we had is the denial of the right to see your own lawyer. And I respectfully cannot get too close to this ability to hire a lawyer. You couldn't staff every precinct with a legal staff of lawyers. It can't be done. And once the rule is made, that a man is entitled to a lawyer once he reaches the precinct, you must, by force or power in Alabama, insist that it'd be an effective counsel.
Abe Fortas: Mr. Solicitor General, apart from the decisions of this Court looking to the Constitution and of --
Thurgood Marshall: Yes.
Abe Fortas: -- your theory, what is the basis for your statement that if a man's -- has counsel and wants to consult counsel, he should be allowed to do so? What's the constitutional basis?
Thurgood Marshall: I don't think that -- I don't say that he has a constitutional right to see his counsel. I said to deny him the right to see his counsel or his wife makes the statements that he makes conditional upon him seeing them.
Abe Fortas: Well, perhaps, I -- I'm not following you but you do -- are you saying that there is or is not a constitutional inhibition -- let me put it this way, are you saying that there is or is not a constitutional inhibition against using a confession which is given after denial of an arrested person's request to see his lawyer?
Thurgood Marshall: I would say, "Yes sir", with one exception. If it can be construed that the person confessing gets the feeling that unless I talk, I won't see my lawyer.
Abe Fortas: Well --
Thurgood Marshall: I think that's inherent.
Abe Fortas: Well, let me pass that.
Thurgood Marshall: Alright.
Abe Fortas: What is the basis of that -- what is the basis of that constitutional right (Voice Overlap) --
Thurgood Marshall: It's the Fifth Amendment which as in those circumstances puts upon the man making the statement and unreasonable restraint in urging him to talk in order to gain something.
Abe Fortas: Do you think it defeats his constitutional privilege to himself --
Thurgood Marshall: To remain silent.
Abe Fortas: His constitutional right to remain silent.
Thurgood Marshall: Yes sir.
Abe Fortas: Now, how do you distinguish that from a situation in which a man says, “I want to see a lawyer, I haven't got one but I want a lawyer.” Then he -- that's denied to him let's say in -- let's say, they interrogate and say “Sorry. If you haven't' got a lawyer, we're not going to produce one for you”. And then the arrested person confesses and the confession is offered at his trial in evidence. Now in that case, does the Constitution prohibit or seek an evidence of the confession or not?
Thurgood Marshall: No, sir because the --
Abe Fortas: Now why not? It's a difference in the constitutional terms.
Thurgood Marshall: The difference -- the difference as I see it Mr. Justice Fortas is that in the second case, there is no possible urging that the man can get, that if I make the statement, you will then let me talk to a lawyer.
Abe Fortas: Well, why not? Because in one case -- the only difference between the two cases --
Thurgood Marshall: Is that there's a lawyer there.
Abe Fortas: That on the first case, the fellow says, “I know a lawyer.”
Thurgood Marshall: What --
Abe Fortas: And then the second -- second case, he says, “I don't know a lawyer but I wanted to talk to him. But I wanted to talk to a lawyer.”
Thurgood Marshall: Well, the -- if I go back to the -- I see not too much difference with my position on Escobedo and Haynes. The reason -- well Haynes had a wife.
Abe Fortas: I understand that. And we --
Thurgood Marshall: But if he hadn't had a wife --
Abe Fortas: I haven't -- I have yet heard any -- anybody heard that state's got to go out and find him a wife.
Thurgood Marshall: Well, that's -- I didn't want to go that far but I think it is that there is something available to you. And if you don't incriminate yourself, you won't get that something that you would normally do.
Abe Fortas: But General, in the case where a man has a lawyer --
Thurgood Marshall: Yes sir.
Abe Fortas: He's a gangster, let's say, somebody, an organized crime, there the police said -- generally as I understand, they have lawyers, not the little fellows (Voice Overlap) --
Thurgood Marshall: Before the crime sometimes.
Abe Fortas: In a case when organized crime follows --
Thurgood Marshall: Yes sir.
Abe Fortas: He's got a lawyer. Your position is that if he's not allowed to consult with that lawyer before he makes his incriminating statement, that then the incriminating statement should not be received in evidence because in that case you say there's psychological pressure on him and the statement is not voluntary and he's being compelled to -- in effect to make statements against himself.
Thurgood Marshall: No sir, but --
Abe Fortas: The only difference between that case and the case where -- that I put to you is in the second case he's a -- he doesn't have a lawyer whom he's retained.
Thurgood Marshall: Well, I would not -- I don't say automatically that that confession is out of the second one because if he's had enough, if the record shows that he's had his lawyer represent him in the last six quarter periods, as I think if I was the judge, I could say he knew his rights.
Earl Warren: But General, may I give you -- ask you what you would do with this case and that it happened in the district here just a few years ago when -- say four years ago, when they were arguing the Mallory decision over the capital. There was a robbery one night in a restaurant and the robber not only took the money away from the woman cashier but he beat her up in a brutal fashion. And that she gave a description to the police. And the police went out into a certain area of the city and gathered up 90, not nine, but 90 people who might answer that description, got them out of bed, threw them into jail at night, and didn't process them by morning. Some of them -- a lot of them couldn't go to work because they were in jail for suspicion of robbery. Now, would you say that those who had lawyers there could get out and not be interrogated and those of the 90 that were too poor would be entitled -- they could be interrogated by the police --
Thurgood Marshall: Well --
Earl Warren: -- until they got a confession that they happened to have done it. It happened that not one of these 90 was a guilty party. They found him later, but that was the way they did it, 90 people they threw in jail.
Thurgood Marshall: Well, I've always been opposed to dragnet arrest of any kind but the -- if I may say so, the -- to really put that in proper focus, anybody that had a lawyer would have got the writ -- got his man out.
Earl Warren: Well, then you can --
Thurgood Marshall: But you wouldn't have to get a lawyer to get a writ to get the other ones out, that's the way the lawyers has to do it.
Earl Warren: Well, I don't quite understand you. They were arrested in the middle of the night and if they could get on the phone as you say and get their lawyers and their lawyers said, “Well, don't talk to them. I don't want you to talk to them." And they would follow that advice then the police could do nothing with them. But the rest of them who have no lawyer and perhaps were poor and couldn't at least at that time get a lawyer, do you think that the police would have the right to retain them to question them ad lib.
Thurgood Marshall: As the law now stands, I would say that the only redress they have would be that they were the subject of this dragnet arrest and their rights had been denied by the dragnet arrest and that anything came as a result of it would go out. Now, that's what I think the Court should do in such a case.
Earl Warren: Well, then all of them, whether they had lawyers or not, those circumstances would go out.
Thurgood Marshall: Would go out when they -- I mean you wouldn't be able to use those statements in Court in my position. I don't think so because they -- the --
Earl Warren: And the --
Thurgood Marshall: -- the arrest itself was invalid and any incarceration then was bad. But on the cases we are working on, we're working on the theory that the arrest was a valid arrest.
Earl Warren: Yes. You don't suggest that we overrule Escobedo, do you?
Thurgood Marshall: No sir. I think that Escobedo can very well fit into the -- this case under the Fifth Amendment point, but I don't want to, in any way, give support to any theory that we believe that Escobedo requires that a lawyer be appointed to an indigent in the police precinct or at the arrest.
Earl Warren: Yes.
Thurgood Marshall: Supposedly, if you use accusatory stage as the point, and a policeman is coming down the street, and crash, goes in the window, and he rushes up to where the crash is, and there's a rock inside the window and the man with his hand on some jewelry, well, he's in a rather accusatory position. Well, you wouldn't need a lawyer for him in that stage. I mean, this accusatory thing as I think would get us in trouble. It's where the man's mind is changed, not to police's --
Earl Warren: Yes. But General, you wouldn't ask us to weaken Escobedo to the point of saying that a man could be interrogated if he didn't have a lawyer but he said that he wanted a lawyer and he could not raise one at the particular time either because of lack of money or couldn't get him on the telephone.
Thurgood Marshall: And then I think he could very well say, “Well, I'm not going to talk."
Earl Warren: Yes.
Thurgood Marshall: Then if the -- if it appears to the trial judge that he really meant he wasn't going to talk, and then after that, he was [indistinguishable] over as in Escobedo, he was handcuffed or something, then I think the statement would be in trouble.
Byron R. White: Did you say that (Inaudible) he didn't want a lawyer and he was (Inaudible)
Thurgood Marshall: Yes sir.
Byron R. White: In all, practically -- perhaps, the interrogation is over.
Thurgood Marshall: Well, it -- for the purpose where the -- to my mind, once he says “any terms” -- “I'll talk if…” --
Byron R. White: Well, I know -- he just -- you -- you've -- he says within that --
Thurgood Marshall: Yes.
Byron R. White: -- statement there, and he says, “Well, I want a lawyer”.
Thurgood Marshall: Yes sir.
Byron R. White: And they presumed to go ahead, “Get him!” “Well, I don't have one.” And they just said, “Sorry, we can't furnish you one”, and they ought to pull up his paper -- as I understand you, the agent ought to pull up his papers and leave.
Thurgood Marshall: No sir, I went to other steps. I said --
Byron R. White: Because the fellow has already said he wanted a lawyer.
Thurgood Marshall: Yes, I said that --
Byron R. White: Which means he doesn't want to talk unless he has a lawyer.
Thurgood Marshall: If he makes that clear, that's it, if he makes that clear.
Byron R. White: That's right.
Thurgood Marshall: If he makes it clear.
Byron R. White: Well, he says I want to -- all he says in answer to that warning is, "I want a lawyer."
Thurgood Marshall: And he says -- well, what I was trying to get off --
Byron R. White: And he then -- if he doesn't get one, why shouldn't -- why isn't the conversation over?
Thurgood Marshall: Well, I think that I -- I'm giving him -- I'm the agent. I'm giving him another factor which is that you assume I can get a lawyer for you and the truth is I don't have a lawyer. I don't have them and I can't get a lawyer for you. Now, with that understanding -- let me read the balance of this statement to you again. Do you still want to talk? And the guy says, “No.” Then I say, the agent's through, the agent's through. That's -- but I had to -- I think I -- in my own mind, I have to tell it in order to make sure about it. The real problem is that what -- when he talks later.
Byron R. White: But if he says -- if he says, if you're reading that part again and he says “Well, what do you want to know?” “I'll ask you some questions. Try to straighten some things out.” You wouldn't at that point to say that if there's anything wrong with further questioning.
Thurgood Marshall: I think that --
Byron R. White: You wouldn't know -- you wouldn't have him -- you wouldn't insist that they sign a waiver of some kind. Do you think there's anything to waive anyway?
Thurgood Marshall: I don't think he has to sign a waiver at all. I think that -- I don't know if you noticed the real careful trial judges, they always in each stage after recess, they put these facts in the record. Well, I don't think that's necessary if he recess the question for 15 minutes and come back to you after reading the statement over and over again. I think the whole thing has to be taken into consideration.
Abe Fortas: General, is the warning that was given by the FBI agents in this case, the standard FBI warning?
Thurgood Marshall: I think so Mr. Justice Fortas. I have the manual but I don't have it with me, it's not supposed to be out. I will check it fair enough if I may send the letter.
Abe Fortas: I should -- I should very much appreciate it.
Thurgood Marshall: I think it is.
Abe Fortas: Knowing that and I should also very much appreciate knowing whether there is any source available to us as to FBI practices.
Thurgood Marshall: Yes sir, it is and --
Abe Fortas: This has been my understanding that the FBI does have a standard practice as to warning and what happens in warning them or the other.
Thurgood Marshall: They have an official manual. I have it as I know it could be released to the court. But the question is I feel obliged to give it to petitioner's counsel and I would much rather check with Mr. Hoover before I do it.
Abe Fortas: Well, I don't -- I'm not suggesting any particular (Voice Overlap) --
Thurgood Marshall: It's a whole (Voice Overlap) -- it's a full manual.
Abe Fortas: -- well, I'm not even saying whether it's possible but if, for example, I could know authoritatively --
Thurgood Marshall: Yes sir.
Abe Fortas: -- just what the FBI warning is, number one. Number two, when the FBI warning is given and what stage. Number three, what happens in the event that counsel is requested or counsel appears representing the arrested person. Number four, what happens in the event that counsel is requested but that the person in custody does not have counsel?
Thurgood Marshall: Alright sir.
Abe Fortas: I'd be very grateful if there's someway in which --
Thurgood Marshall: We'll get that, we'll get the fact and I hasten to point out though that the -- I think the FBI is the only one that that does it uniformly, the Narcotics Bureau and Customs, I don't think it's just the (Voice Overlap) --
Abe Fortas: I know that, that's very evident from the records that we have that --
Thurgood Marshall: Yes.
Abe Fortas: -- the FBI does seem to have some regularized procedure.
Earl Warren: Could I ask you a question on this --
Thurgood Marshall: Yes sir.
Earl Warren: -- a little broader basis? As I read your brief, the Government's position is that as a matter of constitutional right neither a warning of counsel nor a warning of the right to remain silent is a requirement but that absent either one of those warnings, those are factors that could be taken into account on judging voluntariness and that the ultimate constitutional issue in these cases is whether or not the admission or statement or confession was voluntary.
Thurgood Marshall: That's how exactly --
Earl Warren: Now, you're not receding from that or on anything you've said?
Thurgood Marshall: Not in the least, not in the least. We also say that for practical matter, the warning is better to be given but it's not required. I have not receded at all.
Earl Warren: I didn't understood you had.
Thurgood Marshall: No sir.
Earl Warren: Mr. Fawcett.
F. Conger Fawcett: Mr. Chief Justice, just a few words. The -- I left San Francisco on Friday, therefore the page proofs mailed to me Wednesday, did not arrive in time. It certainly is not Solicitor General's fault. The printed brief mailed Thursday did not arrive at that time either. However, I do think it is a little odd that an ex parte request was made for this additional material on January 14th of this year without notifying me. I think it is also odd, curious that I ask to the exhibits when I was first assigned this case from December of 1963 and could not get them and now suddenly they're here. I would also now on the merits make a few comments on what the Solicitor General has said. First thing that the record has absolutely nothing in it, then he turns around and he concocts this wild story that the petitioner decided to trade a federal conviction or state conviction for a federal one. He coursed to the fact the trial judge in California so commented sometime thereafter, a number of interesting points, first, of course, the state charges would have been Missouri, not California. Secondly, he is presently serving a sentence of 30 years with under federal law minimum parole of 20 years. Under the maximum of the statutes, he was convicted on under what would have been a 15-year sentence with earliest parole permissible in slightly less than 34 years. As this Court I think knows, California at least customarily pardons life sentences at about seven to nine years. The sentence under California law would have been five years to life, not just life as the Solicitor General's brief points out. If indeed, Westover made this choice to trade one for the other at the time he was in custody, I submit that shows pretty adequately he certainly needed counsel. He made a lousy choice. Secondly, on the couple of point on the detention, we of course, are not arguing here nor did we below but the Court of Appeals adopted the same view that there's nothing illegal about state federal cooperation, of course not. There is however something illegal and I would submit perhaps unconstitutional about an arraigned, unadvised detention. It then becomes a question of looking to see how the federal authorities contributed to that. Whether or not Missouri has a small book, 20-hour statute permitting state authorities to hold without a specific charge, I don't think we want to encourage that in federal law. This Court need not reach constitutional proportions to strike it down. I'd like to quote just because I think it sound from what the Second Circuit said in the Coppola decision. It said if this cooperation between federal and state authorities reached the point of arresting detention by local police for the purpose of enabling federal officers now not the only purpose perhaps but the purpose to question the defendants concerning the bank robberies for a period of time forbidden to federal officers by Rule 5 (a) of the federal rules of criminal procedure, admissions thus obtained would properly be excluded. Such a rule prevents federal officers from evading the letter and the spirit of Rule 5 (a). I'd add just a few words to Mr. Justice Fortas' colloquy with the Solicitor General on the right to counsel. I find it very odd that the standard warning that the federal be -- Federal Bureau of Investigation gives to counsel -- gives to accused is that they have a right to counsel yet the Solicitor General stands up here and says, “Oh, but they don't have the right." I can't understand whether the Federal Government is talking out of both sides of its mouth at the same time. Are they simply empty words which in fact mean nothing. Finally, I would like to comment on the discussion that has concerned whether or not a person without means to provide a lawyer can say or will say, "I won't talk" or, "I want a lawyer before I talk." I submit first it's pretty hard for a person in detention to stand up to the police, certainly hard for anybody except some experienced criminal. That aside however, if that is to be meaningful, the common federal practice which this case has won't assure it, that is to say unless you have something like a tape recording of what went on, a verbatim statement of the questions and answers, it is a hollow thing to say and ever thereafter to know of whether or not the right to counsel and the right to remain silent was ever intelligently waived. Certainly a narrative statement such as this where the federal officer in just what was said and puts it down in the words, "Oh, by the way, I wanted to -- I would also like to say that", that certainly simply shows no signs of a waiver or much of anything else.
Earl Warren: What would you -- suppose you were in the court during this period --
F. Conger Fawcett: Yes, Your Honor.
Earl Warren: (Inaudible) would you say that its proposition before this Court would go slow on the constitutional -- these very wide-sweeping investigations of the (Inaudible) as to what form it will be (Inaudible)
F. Conger Fawcett: Yes, Mr. Justice Harlan, a couple of points.
Earl Warren: Would you comment on that?
F. Conger Fawcett: I'd comment twice, there are two ways. First, I point out the prompt arraignment statutes on the books of well over half of the states, of the union, and point out that as this Court knows, they are commonly ignored. I think the states have had their time to start to clean this up and they haven't taken it. I would comment secondly that I think the approach of the American Civil Liberties Union is very sad. They say -- you needn't say a right to counsel is ipso facto and, barring all else, the only way we can protect the privilege against self-incrimination. What they do say is what -- with what we have now, that's the only way we can protect that privilege. That leaves you open later if this state comes up with something else, something better. Perhaps the tape recording would do it, then at that point you would say that is an acceptable alternative.
Abe Fortas: Mr. Fawcett, do you agree that -- that would mean pulling the statement that somebody else here has made that the issue here should be considered to be Fifth Amendment, and not the right to counsel.
F. Conger Fawcett: Well, as I interpret Escobedo and as I think it make sense. I don't really find myself in thorough agreement with anybody else. The American Civil Liberties Union for example puts the right very heavily on the Fifth Amendment privilege. But as I said in my argument in chief, I think what Escobedo did was to devise a means to protect that. I think as it's already been said, they are both and they're part and parcel but I think Escobedo went more than Malloy versus Hogan. It went to the position of saying, “Here's a cure,” not “Here's a wrong, it must be righted,” but here's a wrong that must be righted, that may be righted by these means.
Earl Warren: What about the third approach? Now, there's (Inaudible) or the Fifth Amendment to self-incrimination (Inaudible)
F. Conger Fawcett: I wouldn't be troubled by that.
Earl Warren: You wouldn't be troubled.
F. Conger Fawcett: No.
Hugo L. Black: You wouldn't be troubled by what? Would you --
F. Conger Fawcett: By putting the footing on due process. I think probably all of these other rights ultimately come down to due process in any case.
Earl Warren: That would lead us to deciding all these cases on the totality of the Supreme Court?
F. Conger Fawcett: No. As I say, Mr. Chief Justice, I reject the totality of the circumstances and I think Escobedo rejected them. I think it said -- well, I think it said we might -- you must have counsel at this focused interrogation point. Whether you say the reason we must have counsel is due process or that specific provision in the Sixth Amendment I think is not by the court.
Earl Warren: I don't know that you stated very frankly to indicate, particularly in Escobedo, the uniform course -- the decision of this Court had been on the totality of things.
F. Conger Fawcett: Yes sir.
Earl Warren: You don't mean to suggest that anything short of Escobedo would suggest a different history in this Court, as a problem?
F. Conger Fawcett: I think there's a different history which starting with the concurrence in Spano has, as I say, moved away from a necessity of viewing every case on the totality of its circumstances, a recognition that when there's behind doors interrogation, you can't always know what the circumstances are that Escobedo flowing on Spano, White, Massiah has gone a step towards rejecting or at least adding a new qualification to the conventional totality of circumstances.
Earl Warren: But Spano itself was used in the (Voice Overlap) --
F. Conger Fawcett: No, Spano did not, it was the -- it was the concurrence.
Earl Warren: -- as I understood, has gone (Inaudible)
F. Conger Fawcett: Yes sir.
Earl Warren: -- upon the concurrence.
F. Conger Fawcett: That's correct. That I think was the start, it was not of course the majority given.
Hugo L. Black: But I think if you look in the note, Chambers against Florida.
F. Conger Fawcett: I'd certainly look.
Hugo L. Black: You will find where it was pointed out that there had been two lines, one which used due process in its abstract sense and one which applied it to the Fifth Amendment and it's a precise language of the statute.
F. Conger Fawcett: Yes sir.
Hugo L. Black: And I think there were plenty of cases cited along that line.
F. Conger Fawcett: I think there were, that there were many cases. Thank you.